El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se nos pide qne desestimemos la presente apelación in-terpuesta contra resolución qne decretó el nombramiento de árbitros para examen de una cuenta, porque dicha resolución no es apelable y porque si lo es resulta frívolo el recurso interpuesto.
En el expediente de administración judicial de los bienes relictos por Francisco María Francesebi a sn fallecimiento presentaron los abogados López de Tord & Zayas Pizarro una petición a la corte qne conoce de esa administración para qne se fijasen los honorarios qne deben serles pagados por los servicios que han prestado como ahogados del adminis-trador judicial y de los herederos en varios pleitos. Dichos abogados solicitaron que el examen de las partidas de su cuenta fuera sometido a arbitraje y así lo decretó la corte de distrito. Contra esa resolución fue interpuesto por el actual administrador judicial y por los herederos de Franceschi la apelación cuya desestimación se solicita. Por consiguiente, la cuestión fundamental a resolver ahora es si tal resolución es apelable.
La resolución apelada es incidental en el procedimiento de administración judicial en qne fné dictada pues resuelve una de l’as cuestiones en ella surgidas sin poner *649término a dicha administración, por lo que no está compren-dida en el apartado primero del artíenlo 295 del Código de Enjuiciamiento Civil que permite apelación contra sentencias definitivas pronunciadas en un pleito o procedimiento especial. Tampoco lo está en el número tercero de dicho ar-tículo porque no es providencia especial dictada después de sentencia definitiva, pues no existe la sentencia que definitiva-mente ponga término a la administración judicial, ya que no es tal sentencia la resolución de 12 de diciembre de 1928 que decretó la administración judicial de dichos bienes; ni es sentencia interlocutoria dictada en pleito sobre partición de propiedad real. Los demás particulares de ese párrafo ter-cero se refieren a casos distintos del presente y el número segundo del citado artículo es para apelaciones de cortes municipales.

Por lo expuesto, no estando comprendida esta apelación en ninguno de los casos del artículo 295 citado, debe ser desestimada.